Citation Nr: 0520796	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-37 963A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), Veteran's Education 
Assistance Program (Chapter 32), and Chapter 1606, Title 10, 
United States Code (Montgomery GI Bill-Selected Reserve). 



ATTORNEY FOR THE BOARD

S. Grabia, Counsel



REMAND

The appellant had service from June 2003 to December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Education Officer of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

In an October 2004 VA Form 9, Appeal to Board of Veteran's 
Appeals, appellant requested that she be scheduled for a 
hearing before a Veterans Law Judge (VLJ) of the Board at the 
RO.  This type of hearing is often referred to as a Travel 
Board hearing and is scheduled by the RO, a remand is 
therefore necessary for that purpose.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part:

The appellant should be scheduled for a 
Travel Board hearing at a local RO before 
a Member of the Board in accordance with 
applicable procedures.  It is noted that 
the veteran's address is in Fairfax, 
South Carolina.  As appropriate, the 
appellant should be informed of the time 
and place to report for the hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



